EXHIBIT 10.03
RESTRICTED STOCK UNITS TERMS AND CONDITIONS
1. Award of Restricted Stock Units. The Executive Organization & Compensation
Committee (the “Committee”) of the Board of Directors of Applied Industrial
Technologies, Inc. (“Applied”) on the Grant Date awarded you a certain number of
restricted stock units (the “RSUs”). Such award represents your right to receive
an equal number of shares of Applied common stock (“Shares”), issuable from
Applied’s available treasury shares, upon the expiration of the Restriction
Period (as defined in Section 3 hereof). The terms and conditions of the RSUs as
set forth herein (the “Terms”) together with the Applied Industrial
Technologies, Inc. 2007 Long-Term Performance Plan (the “Plan”) govern your
rights with respect to the RSUs. Notwithstanding the foregoing, however, in the
event of any conflict between the provisions of the Plan and the Terms, the
provisions of the Plan shall govern. Moreover, it should be noted that unless
otherwise provided herein, capitalized words in the Terms shall have the same
meanings as set forth in the Plan.
2. Rights during Restriction Period. You shall not have the right to sell,
exchange, transfer, pledge, hypothecate, or otherwise encumber or dispose of the
RSUs until all conditions with respect to vesting and distribution have been
met. Nevertheless, during the Restriction Period and so long as no forfeiture
has occurred, you shall be entitled to receive cash payments equal to the
dividends and cash distributions paid on Shares underlying the RSUs (“Dividend
Equivalents”) to the same extent and on the same date as if each RSU were a
Share; provided, however, that no Dividend Equivalents shall be payable to you
with respect to dividends or distributions the record date for which occurs on
or after (i) the date on which a forfeiture of the RSUs has occurred, (ii) the
date on which the Restriction Period has expired, or (iii) the date on which
issuance of Shares to you has occurred. You shall not have voting rights with
respect to the RSUs and, until the issuance of Shares in settlement of the RSUs,
you shall not be treated as a shareholder with respect to the Shares.
3. Restriction Period. The term “Restriction Period” means the period from the
Grant Date until the 3rd anniversary of the Grant Date.
4. Vesting. Except as specifically provided otherwise in Sections 5 and 6, you
will be 100% vested in the RSUs as of the end of the Restriction Period;
provided, however, that in the event you incur a Separation from Service during
the Restriction Period after attaining age 55 and completing at least ten years
of service with Applied, you will be vested at the end of the Restriction Period
in a pro rata portion of the RSUs equal to a fraction the numerator of which is
the number of fiscal quarters (including a portion of a quarter) elapsed in the
Restriction Period prior to the date of such Separation from Service and the
denominator of which is twelve.
5. Separation from Service. Notwithstanding the provisions of Section 4, but
subject to the provisions of paragraphs (a) and (b) hereunder, if, during the
Restriction Period, you incur a Separation from Service (as defined in
Section 409A) from Applied due to death or Disability (as defined under
Section 409A) then (i) you (or your beneficiary designated to Applied in
writing) shall be vested in a pro rata portion of the RSUs equal to a fraction
the numerator of which is the number of fiscal quarters (including a portion of
a quarter) elapsed in the Restriction Period prior to the date of such
Separation from Service and the denominator of which is twelve, and (ii) the
remaining RSUs shall be deemed forfeited. In the event, however, that you,
during the Restriction Period, incur a Separation from Service from Applied for
any reason other than (i) those specifically set forth above or in Section 6, or
(ii) termination after attaining age 55 and completing at least ten years of
service with Applied, then the entire award of RSUs shall be forfeited and no
amount shall be due or payable to you under the Terms. Because awards of RSUs
are intended to create an incentive for recipients to act in Applied’s best
interests, notwithstanding anything in the Terms to the contrary:
(a) Your award of RSUs may be terminated or rescinded, and if applicable, you
may be required immediately to repay all Shares (and any dividends,
distributions, and Dividend Equivalents thereon) issued pursuant to the award of
RSUs hereunder within the previous six months (or any proceeds thereof), if the
Committee determines, in good faith, that during your employment with Applied or
during the period ending six months following the your Separation from Service,
you committed an act inimical to Applied’s interests. Acts inimical to Applied’s
interest shall include willful inattention to duty; willful violation of
Applied’s published policies; acts of fraud or dishonesty involving Applied’s
business; solicitation of Applied’s employees, customers, or vendors to
terminate or alter their relationship with Applied to Applied’s detriment;
unauthorized use or disclosure of information regarding Applied’s business,
employees, customers, or vendors; and competition with Applied. All
determinations by the Committee shall be effective as of the time of your act.

 

 



--------------------------------------------------------------------------------



 



(b) The Committee may, in its sole discretion, require you immediately to repay
all Shares (and any dividends, distributions, and Dividend Equivalents thereon)
issued pursuant to the award of RSUs hereunder within the previous 36 months (or
any proceeds thereof) if (I) Applied restates its historical consolidated
financial statements and (II) the Committee determines, in good faith, that
(x) the restatement is a result of your, or another executive officer’s, willful
misconduct that is unethical or illegal, and (y) your earnings pursuant to the
award were based on materially inaccurate financial statements or materially
inaccurate performance metrics that were invalidated by the restatement.
6. Change in Control. Notwithstanding the provisions of Section 4, upon the
occurrence of any Change in Control (as defined under Section 409A) during the
Restriction Period, all of the RSUs awarded hereunder to you shall be 100%
vested.
7. Adjustment of RSUs for Certain Events. In the event of a stock split, stock
dividend, combination, reclassification, recapitalization, merger,
consolidation, exchange, spin-off, spin-out, or other distribution of assets to
shareholders, or other similar event or change in capitalization such that
shares of Applied common stock are changed into or become exchangeable for a
different number of shares, thereafter the number of RSUs will be increased or
decreased, as the case may be, in direct proportion to the increase or decrease
in the number of shares of common stock by reason of such change in corporate
structure; provided, however, that the number of RSUs shall always be a whole
number. If there occurs any other change in the number or kind of outstanding
shares of common stock or other Applied securities, or of any shares of stock or
other securities into which such shares of common stock shall have been changed
or for which they shall have been exchanged, then Applied may adjust the number
or kind of RSUs or other securities into which the RSUs may be settled, as the
Committee, in its sole discretion, may determine is equitable, and such
adjustment so made shall be effective and binding for all purposes.
8. Settlement of Award and Distribution of Shares. Your award of RSUs hereunder
shall be settled in whole Shares. Fractional Shares shall not be issuable
hereunder and any fractional Share shall be disregarded. Except as specifically
provided otherwise in this Section 8, Shares subject to an award of RSUs
hereunder shall only be issued and distributed to you in a single sum of whole
Shares within the 75-day period after the end of the Restriction Period.
Notwithstanding the foregoing, in the event that your RSUs become vested due to
death, Disability or a Change in Control, the award of RSUs hereunder shall be
settled in a single sum of whole Shares within the 75-day period after such
vesting. In the event that any such 75-day period begins in one calendar year
and ends in another, you (or your beneficiary as the case may be) shall not have
the right to designate the calendar year of payment. Moreover, notwithstanding
the foregoing, if you are a Specified Employee, a distribution of Shares may not
be made until within the 30-day period commencing with the first day of the
seventh month following the month of any Separation from Service for reasons
other than Disability or a Change in Control, or, if earlier, your death, except
as maybe otherwise permitted under Section 409A.
9. Payment of Taxes. Upon (or immediately prior to) the vesting of the RSUs, you
will be required to pay to Applied, or make arrangements satisfactory to the
Committee regarding payment of, any federal, state or local taxes of any kind
required by law to be withheld by Applied attributable to the award of the RSUs
hereunder.
10. Section 409A Compliance. To the extent applicable, it is intended the Terms
and the award of RSUs shall comply with or be exempt from the provisions of
Section 409A and any interpretations of these terms shall be consistent with
such intent.

 

 



--------------------------------------------------------------------------------



 



11. Administration of the Plan. The Committee shall have conclusive authority,
subject to the express provisions of the Plan as in effect from time to time and
the Terms, to construe the Terms and the Plan, and to establish, amend, and
rescind rules and regulations for the Plan’s administration. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
Terms in the manner and to the extent it shall deem expedient to carry the Plan
into effect, and it shall be the sole and final judge of such expediency.
Applied’s Board of Directors (the “Board”) may from time to time grant to the
Committee such further powers and authority as the Board shall determine to be
necessary or desirable. Notwithstanding any other provision of these terms, any
amendment, construction, establishment, rescission or correction of the type
referred to above which is made or adopted following a Change in Control, and
which amendment, construction, establishment or correction adversely affects
your rights hereunder, shall be in writing and shall be effective only with your
express and prior written consent .
12. Relationship to the Plan. The Terms is subject to the terms of the Plan and
any administrative policies adopted by the Committee. If there is any
inconsistency between the Terms and the Plan or such policies, the Plan and the
policies, in that order, shall govern. References in the Terms to Applied shall
include Applied’s subsidiaries.
13. Severability. The provisions of the Terms are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
14. No Guarantee of Employment. The Terms and your award shall not confer upon
you any rights whatsoever other than those expressly set forth herein, in the
Plan or in policies adopted by the Committee. Nothing in the Terms shall
(i) interfere with or limit in any way Applied’s right to terminate your
employment at any time, (ii) confer upon you any right to continued employment
with Applied, or (iii) create any contractual or other right to receive
additional awards or other Plan benefits in the future.
15. Requirements of Law. The granting of the RSUs hereunder shall be subject to
all applicable laws, rules and regulations, and to such approvals by any
governmental agency, national securities exchange, or automated quotation system
may be required. Notwithstanding any other provision of the Plan or the Terms,
Applied shall not be obligated to issue, deliver or transfer any Shares, make
any distribution of benefits under the Plan or the Terms, or take any other
action, unless such delivery, distribution, or action, unless such delivery,
distribution, or action is in compliance with all applicable laws, rules and
regulations (including, but not limited to, the requirements of the Securities
Act and Section 409A).
16. Successors. All obligations of Applied under the Terms with respect to the
RSUs shall be binding upon any successor to Applied, whether the existence of
such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all, or substantially all, of the business
and/or assets of Applied. Notwithstanding the provisions of Section 4, in the
event any such successor does not agree to be bound by the Terms, the RSUs
granted hereunder shall immediately become vested.
17. Applicable Law. The validity, construction, interpretation and
enforceability of these Terms shall be determined and governed by the laws of
the State of Ohio without giving effect to the principles of conflicts of law.
(September 2009)

 

 